Case 1:19-cv-24113-RNS Document 18 Entered on FLSD Docket 07/28/2020 Page 1 of 6



                            United States District Court
                                      for the
                            Southern District of Florida

  Janice Ceciela Lord, Appellant,        )
                                         )
                                                    Bankruptcy Appeal
  v.                                     )
                                                Case No. 19-24113-Civ-Scola
                                         )
  True Funding, LLC, Appellee.           )
                  Order Affirming Bankruptcy Court Judgment
         The United States Bankruptcy Court for the Southern District of Florida,
  on September 17, 2019, annulled the automatic stay in Appellant Debtor
  Janice Ceciela Lord’s bankruptcy case, thus preventing her bid to void the
  state-court foreclosure sale of her Miami home four months earlier. (Bankr. Ct.
  Order, ECF No. 7-2, 60–61.) Lord now asks this Court to reverse that decision,
  arguing the bankruptcy court abused its discretion in retroactively annulling
  the automatic stay. (Appellant’s Init. Br., ECF No. 14.) Appellee True Funding,
  LLC, the winning bidder at the foreclosure sale, opposes Lord’s appeal.
  (Appellee’s Resp. Br., ECF No. 15.) Lord has, in turn, replied to True Funding’s
  response. (Appellant’s Reply Br., ECF No. 16.) After careful review of the
  briefing and the record in this case, the Court finds the bankruptcy court did
  not abuse its discretion in annulling the stay and affirms the order below.

       1. Background
         Lord is a defendant in a state foreclosure case, Reverse Mortgage
  Solutions, Inc. v. Dawn de Florimonte, et al., Case No. 2014-010049-CA-01,
  pending in the Eleventh Judicial Circuit in and for Miami-Dade County, Florida
  since April 2014. (Init. Br. at 5.) A final judgment was entered in that case in
  September 2016. (Id.) Since the entry of that final judgment, the foreclosure
  sale was canceled and rescheduled nine times, five of which were upon Lord’s
  motion. (Id.; Reply Br. at 9.) In the final order cancelling the sale, on February
  25, 2019, the court warned, “No further cancellations will be permitted.” (Resp.
  Br. at 10.)
         Thereafter, the state court set the foreclosure sale for May 28, 2019, at
  9:00 a.m. (Init. Br. at 5.) At 8:58 a.m. on that day, however, Lord filed a
  Chapter 13 bankruptcy petition. (Id.) She did not file a suggestion of
  bankruptcy in the state court until 9:26 a.m., though, by which time the
  foreclosure sale had already concluded. (Id.; Resp. Br. at 11.) The property sold
  at the sale to third-party purchaser True Funding, which paid $294,300 into
  the state-court registry. (Resp. Br. at 11.) Neither the certificate of sale nor
Case 1:19-cv-24113-RNS Document 18 Entered on FLSD Docket 07/28/2020 Page 2 of 6



  certificate of title was issued, however, as a result of Lord’s bankruptcy filing.
  (Id.)
         A few weeks later, after Lord failed to file, among other things, her
  bankruptcy matrix and schedules, the bankruptcy court, on June 12, 2019,
  dismissed her case. (Id.) In the meantime, Lord sought, in the state court, to
  have the foreclosure sale vacated. (Id.) After a hearing, on August 21, 2019, the
  state court entered an order deferring ruling on Lord’s motion to vacate to allow
  the parties to seek an order from the bankruptcy court regarding the effect of
  the automatic stay on the sale. (Id.) A few days later, Lord filed motions in the
  bankruptcy court to (1) reopen her bankruptcy case and (2) “clarify automatic
  stay as to Reverse Mortgage Solutions, Inc.” (ECF No. 7-2, 21–24.) Prior to that,
  however, Lord had not taken any action, since the dismissal of her bankruptcy
  case, to seek reinstatement or otherwise demonstrate that she had any
  intention of pursuing bankruptcy relief. (Resp. Br. at 11.)
         Regarding her motions before the bankruptcy court, Lord self-calendared
  a non-evidentiary hearing. (Id. at 11–12.) At this hearing, the bankruptcy court
  found cause to annul the stay, thereby validating the foreclosure sale, while at
  the same time reopening Lord’s bankruptcy case. (Hr’g Tr. 20:11–21:2, ECF No.
  8, 20–21.) The bankruptcy court also noted that, even if Lord’s bankruptcy had
  continued, the court would have still found cause to annul the stay. (Id. at
  22:9–11.) A few days later, the bankruptcy court entered a written order and
  then Lord’s appeal followed. 1

     2. Discussion
        Lord complains the bankruptcy court abused its discretion in annulling
  the automatic stay retroactively, improperly allowing the foreclosure sale to go
  forward. She argues, principally, that the bankruptcy court erred by failing to
  conduct an evidentiary hearing to determine whether retroactive stay relief was
  warranted. Relatedly, she objects to the bankruptcy court’s reliance on hearsay
  and other inadmissible evidence in granting the stay relief. As a result, she
  says, the bankruptcy court failed to properly evaluate the Stockwell factors
  which she maintains all militate in her favor. In re Stockwell, 262 B.R. 275, 278
  (Bankr. D. Vt. 2001).
        In response, True Funding submits (1) the bankruptcy court was not
  required to hold an evidentiary hearing; (2) but even if it was, Lord waived any

  1 The Court agrees with True Funding that Lord’s failure to either timely file her initial brief or

  thereafter bother, to this day, to seek a retroactive extension of time to do so are troubling.
  This, combined with Lord’s failure to timely submit her designations, appears to reveal a
  pattern regarding Lord’s counsel’s failure to diligently prosecute this appeal or take compliance
  with Court orders seriously. Counsel is forewarned that future noncompliance may result in
  sanctions.
Case 1:19-cv-24113-RNS Document 18 Entered on FLSD Docket 07/28/2020 Page 3 of 6



  right to such a hearing by failing to raise it below; (3) the bankruptcy court’s
  consideration of True Funding’s counsel’s proffer was not in error; (4) or, if it
  was, Lord has not shown that the error prejudiced her; and (5) the Stockwell
  factors, in any event, support the annulment of the stay. After careful review,
  the Court agrees with True Funding and affirms the bankruptcy court’s
  decision to annul the stay.
         As a starting point, under the Bankruptcy Code, the filing of a petition
  automatically stays most judicial actions against the debtor. 11 U.S.C. §
  362(a)(1). This stay is intended “to give debtors ‘breathing room’ after filing
  their petition.” B.F. Goodrich Emps. Fed. Credit Union v. Patterson (In re
  Patterson), 967 F.2d 505, 512 n. 9 (11th Cir.1992). This “fundamental debtor
  protection[]” allows the debtor the opportunity to “attempt a repayment or
  reorganization plan, or simply to be relieved of the financial pressures that
  drove him into bankruptcy.” Id.
         “The party seeking relief from the automatic stay must establish a prima
  facie case of cause for relief.” In matter of Shree Meldikrupa Inc., 547 B.R. 862,
  871 (Bankr. S.D. Ga. 2016). “Cause” is not defined under § 362(d) and
  therefore is assessed on a case-by-case basis, with courts being afforded wide
  latitude in deciding whether to grant relief. See In re Feingold, 730 F.3d 1268,
  1277 (11th Cir. 2013); In re Rivera, 9:15-BK-08721-FMD, 2016 WL 513900, at
  *3 (Bankr. M.D. Fla. Feb. 9, 2016) (“The bankruptcy court’s determination of
  whether to annul the stay is made on a case-by-case basis and falls within the
  wide latitude of the court.”) In the Eleventh Circuit, a debtor’s lack of good faith
  in filing a petition for bankruptcy may be the basis for lifting
  the automatic stay. In re Natural Land Corp., 825 F.2d 296 (11th Cir.1987).
  Once the party seeking relief establishes a prima facie case for cause to annul
  the stay, “the burden shifts to the debtor to prove cause does not exist” and
  that she is entitled to maintain protection from the automatic stay. In re
  George, 315 B.R. 624, 628 (Bankr. S.D. Ga. 2004) (citing 11 U.S.C. § 362(g)); In
  re Brumlik, 185 B.R. 887, 889 (Bankr. M.D. Fla. 1995) (“Once a moving party
  establishes ‘cause’ for relief from [a] stay, the burden then shifts to the debtor
  to demonstrate that he is entitled to protection of the automatic stay.”)
         Lord maintains that it was an abuse of discretion for the bankruptcy
  court to find an annulment of the stay warranted without holding an
  evidentiary hearing. Lord does not explain whether she thinks an evidentiary
  hearing is required when a movant seeks to establish its prima facie case,
  when the debtor seeks to rebut a showing of cause for relief, or both.
  Regardless, she has not supplied any legal authority to support her argument
  that an evidentiary hearing was required at all, at any point. Indeed, the
  Bankruptcy Code makes no mention of an evidentiary hearing, providing only,
Case 1:19-cv-24113-RNS Document 18 Entered on FLSD Docket 07/28/2020 Page 4 of 6



  under § 362(d), a bankruptcy court may grant relief from an automatic stay
  “after notice and hearing.” 11 U.S.C. § 362(d). The phrase “after notice and a
  hearing” is, in turn, defined as “after such notice as is appropriate in the
  particular circumstances, and such opportunity for a hearing as is appropriate
  in the particular circumstances.” 11 U.S.C. § 102(1)(A). In short, the Court
  finds no support for Lord’s contention that the Court must reverse the
  bankruptcy court’s annulment because it failed to conduct an evidentiary
  hearing.
         Additionally, even if Lord could show some entitlement to an evidentiary
  hearing, she waived any such entitlement by failing to request it below. In re
  Blaise, 219 B.R. 946, 949 (B.A.P. 2d Cir. 1998) (finding debtor had no
  entitlement to an evidentiary hearing where he never requested one from the
  bankruptcy court and that, in any event, “an appellate court will not consider
  an issue raised for the first time on appeal”). While Lord at least acknowledges
  this general proposition, she maintains, again without any legal support, that
  her case is excepted from this general rule because she ultimately offered
  evidence during the hearing before the bankruptcy court. In support she says,
  during the hearing, she “requested evidence be presented regarding her good
  faith efforts to cure the defaulted mortgage and to demonstrate that she
  engaged in delay and stall tactics” and “requested that testimony be taken and
  evidence presented.” (Reply Br. at 7, 8.) She complains the bankruptcy court,
  in response, only “allowed very limited testimony.” (Id. at 8.)
         Lord’s description of what happened at the hearing is misleading if not
  wholly inaccurate. At one point Lord’s counsel attempted to explain to the
  bankruptcy court why Lord had not attempted to reinstate her bankruptcy
  case after its dismissal and proffered to the court that Lord could “testify to
  that if . . . the court would like to hear that directly from . . . her.” (Tr. at 15:4–
  6.) Counsel also informed “the debtor is here today to testify, if necessary, as to
  why she did not file her schedules and . . . the petition got dismissed.” (Id. at
  14:7–10.) Later, when the court inquired as to the numerous foreclosure-sale
  cancellations before the state court, counsel asked the court if Lord could
  “speak to that.” (Id. at 19:10–11.) When the court told her to “go ahead,” Lord
  relayed as follows:
        Your Honor, this was in [2017], and ten days later, [the bank]
        called me to tell me that the sale did not go through because they
        received the funds a day late. The bank said they would get back to
        me, but that [wasn’t] the case, Your Honor. But as to why they had
        the cancellations, Your Honor, after my great aunt died, they said
        the building had to go in[to] probate, and this was it. It went to
        probate, Your Honor, and I don’t know what happened there. They
        throw it out, then they say refile it, throw it out. Then they say I
Case 1:19-cv-24113-RNS Document 18 Entered on FLSD Docket 07/28/2020 Page 5 of 6



        was on the deed and I didn’t need a probate. And then the last
        time we went to Judge Thornton, I produced the chart, the payoff
        that they gave, and the bank said they had no idea.
  (Id. at 19:15–20:4.) But none of this amounts to Lord’s actually requesting an
  evidentiary hearing. Further, the bankruptcy court in no way limited Lord
  when she spoke to the court or prevented further testimony. Finally, even if the
  court had limited Lord’s testimony, she never objected or even voiced any
  concerns, below, about not having had an opportunity to fully present her case.
  Indeed, the record shows Lord was given a full opportunity to contest the
  annulment of the stay and never requested a separate evidentiary hearing.
  Accordingly, the bankruptcy court did not abuse its discretion in granting stay
  relief without an evidentiary hearing. See In re Froman, 566 B.R. 641, 653
  (S.D.N.Y. 2017) (finding the bankruptcy court did not abuse its discretion in
  granting stay relief without an evidentiary hearing where the debtor did not
  request one and did not “rais[e] any additional points with the Bankruptcy
  Court when given the opportunity to do so”); In re I Don’t Tr., 143 F.3d 1, 3 (1st
  Cir. 1998) (“The words ‘after notice and hearing’ denote notice and an
  opportunity for a hearing as appropriate in the particular circumstances, but a
  hearing—much less an evidentiary hearing—is not required in every instance.”)
  (emphasis in original).
         Lord also complains it was error for the bankruptcy court to have
  considered True Funding’s proffer regarding Lord’s part in seeking five of the
  nine foreclosure-sale cancellations in the state-court proceedings. In support,
  Lord points to (1) the affected creditor’s absence from the bankruptcy-court
  proceedings; and (2) the inadmissibility of True Funding’s proffer. (Init. Br. at
  9–10.) To begin with, Lord fails to provide any support for her contention that a
  stay annulment is impermissible simply because the lender itself did not assert
  an objection to her motions. Nor can the Court itself find any support for the
  proposition that relief from a stay, in this kind of case, can only be granted if
  sought by a lender. Further, while True Funding described its understanding of
  the delays attendant to the state-court foreclosure proceedings, the bankruptcy
  court also had before it the state-court docket. Lord does not dispute that the
  bankruptcy court reviewed the state-court docket, nor does she complain that
  she was not given a full opportunity to comment on or rebut True Funding’s
  proffer or the bankruptcy court’s own assessment of the state-court docket.
  Lastly, even if the bankruptcy court misapprehended the sequence and cause
  of the cancellations in the foreclosure case, she has not established that such a
  misunderstanding was in anyway prejudicial do her. Simply referring to the
  bankruptcy court’s reading of the docket as erroneous is not enough to support
  reversal. In re Club Associates, 951 F.2d 1223, 1234 (11th Cir. 1992) (“An error
Case 1:19-cv-24113-RNS Document 18 Entered on FLSD Docket 07/28/2020 Page 6 of 6



  is presumed harmless unless it affected the substantial rights of a party. The
  party asserting error has the burden of proving that the error prejudiced a
  substantial right of that party.”).
         Finally, given the totality of the circumstances, the Court finds the
  bankruptcy court did not abuse its discretion in finding stay relief warranted in
  this case. The state-court foreclosure case dragged on for over five years. After
  the ninth sale cancellation, the state court set a final sale date, warning the
  parties there would be no further cancellations permitted. (Resp. Br. at 10.)
  Two minutes before that sale was to start, Lord filed her petition for
  bankruptcy. She then filed her suggestion of bankruptcy nearly half an hour
  later, after the sale had concluded with the True Funding’s placing the winning
  bid as an innocent purchaser, wholly without notice of Lord’s bankruptcy
  petition. Two weeks later, Lord’s bankruptcy case was dismissed when she
  failed to file her service matrix or any required schedules. Indeed, Lord made
  no appearance whatsoever in her bankruptcy case, for over two months, until
  the state court prompted the parties to seek relief before the bankruptcy court
  regarding the foreclosure sale. And while Lord’s counsel, during the hearing
  before the bankruptcy court, attributed the dismissal, along with the absence
  of any effort to reinstate, to Lord’s health issues, Lord never mentioned any
  such health issues in either her motion to reopen her bankruptcy case or her
  motion to clarify the automatic stay. Lord also doesn’t reference any health
  issues whatsoever in her appellate briefing before this Court. Ultimately, then,
  on this record, the Court agrees with the bankruptcy court that to allow Lord to
  “come back in now and start all over in bankruptcy with a whole new set of
  negotiations or sales, [is] too little, too late under these circumstances.” (Tr. at
  22:1–4.)

     3. Conclusion
        As set forth above, Lord has not established reversible error. The Court
  therefore affirms the bankruptcy court’s decision. The Clerk is directed to
  close this case and deny any pending motions as moot.
        Done and ordered, at Miami, Florida, on July 28, 2020.

                                               ________________________________
                                               Robert N. Scola, Jr.
                                               United States District Judge
